 1

 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     BOARD OF TRUSTEES OF IBEW                        CASE NO. 1:17-CV-01483-EPG
11   LOCAL UNION NO. 100 PENSION
     TRUST FUND, ET AL.,                              ORDER OF REFERRAL TO VDRP
12
                       Plaintiffs,
13

14          v.

15
     POWER DESIGN ELECTRIC, INC.,
16
                       Defendant.
17

18

19
           Pursuant to the parties’ election to participate in the Court’s Voluntary Dispute Resolution
20
     Program (“VDRP”), IT IS HEREBY ORDERED that:
21

22      1. This action is REFERRED to the VDRP.

23      2. Within fourteen (14) days of this order, the parties shall contact the Court’s VDRP

24         administrator, Sujean Park, at (916) 930-4278 or SPark@caed.uscourts.gov, to start the
25         process of selecting an appropriate neutral evaluator.
26
        3. The parties shall carefully review and comply with Local Rule 271, which outlines the
27
           specifications and requirements of the VDRP.
28
                                                     1
 1     4. No later than fourteen (14) days after completion of the VDRP session, the parties shall
 2        jointly file their VDRP Completion Report, consistent with Local Rule 271(o).
 3
       5. Any party that objects to this referral to the VDRP shall file its objections within seven (7)
 4
          days of this order. Such objections shall clearly outline why that party believes that the
 5
          action is not appropriate for referral to the VDRP.
 6

 7     6. The Court will postpone ruling on the pending motions for summary judgment (ECF Nos.

 8        33, 34) and motions to strike (ECF Nos. 40, 42) during the period that the case is referred

 9        to the VDRP.
10
       7. The schedule in the scheduling conference order (ECF No. 24), as modified (ECF No. 32),
11
          remains in place but to the extent the schedule requires modification to facilitate settlement,
12
          the parties may contact the Court to request same.
13

14

15   IT IS SO ORDERED.

16
       Dated:    March 4, 2019                               /s/
17                                                    UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                     2
